EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean Small on 3/4/21.
The application has been amended as follows: 
Claim 2, line 3: "the classification" is changed to --a classification--.
Claim 2, line 5: "the classification" is changed to --a classification--.
Claim 23, line 2: "the classification" is changed to --a classification--.
Claim 23, line 4: "the classification" is changed to --a classification--.
Claim 25, line 2: "the classification" is changed to --a classification--.
Claim 25, lines 3-4: "the classification" is changed to --a classification--.
Claim 22, line 3: "at least one stimulation electrode" is changed to --the stimulation electrode--.
Claim 22, line 6: "at least one sensing electrode" is changed to --the one or more sensing electrodes--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Regarding the 112(a), the Examiner Answer of 3/13/20 discussed why the disclosure of various keywords in the specification did not support actually assigning classifications in the same particular manner as claimed.  However, in the Board Decision of 2/1/21, the Board concluded:

    PNG
    media_image1.png
    235
    728
    media_image1.png
    Greyscale

 	Regarding the 112(b), these are resolved via the Examiner amendments above.  In particular, in the interview of 3/4/21, it was agreed to amend the claims in the manner previously suggested in the Final action of 11/6/19.
 	Regarding the 102, the Examiner Answer of 3/13/20 discussed why Dong discloses classifying in the manner recited, including where Dong's disclosure of a "latency" of the evoked response is considered to read on the recited evoked response delay.  However, in the Board Decision of 2/1/21, the Board concluded:

    PNG
    media_image2.png
    313
    725
    media_image2.png
    Greyscale

 	Regarding the 103, the Examiner Answer of 3/13/20 discussed why the combination of Dong and Cantu shows classifying in the manner recited, including where Cantu denotes selective His Bundle Pacing as "sHBP" and non-selective His Bundle Pacing as para-Hisian pacing or "PHP".  However, in the Board Decision of 2/1/21, the Board concluded:

    PNG
    media_image3.png
    156
    730
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    734
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792